EXHIBIT 10.1
 
Execution Version


 
 
 
VOTING AGREEMENT


THIS VOTING AGREEMENT, dated as of April 3, 2012 (this “Agreement”), by and
among Bernard Chaus, Inc., a New York corporation (the “Company”), the
shareholders of the Company listed on the signature page(s) hereto
(collectively, the “Family Shareholders” and each individually a “Family
Shareholder”), BC Family Merger Corp., a New York corporation (“Family Newco”),
Camuto Consulting, Inc., a Connecticut corporation (“CCI”), and Camuto Merger
Sub, Inc., a New York corporation and a wholly owned direct subsidiary of CCI
(“Investor Newco”).  Capitalized terms used and not otherwise defined herein
shall have the respective meanings assigned to them in the Merger Agreement
referred to below.


WHEREAS, concurrently with the execution and delivery of this Agreement, the
parties hereto have entered into an Agreement and Plan of Merger (as amended,
restated or otherwise modified from time to time, the “Merger Agreement”),
providing for, among other things, the merger of Family Newco and Investor Newco
into the Company pursuant to the terms and conditions of the Merger Agreement
(the “Merger”);
 
WHEREAS, as of the date hereof, Family Newco and the Family Shareholders
beneficially own the shares of capital stock of the Company set forth on
Schedule I hereto (such shares, or any other voting or equity securities of the
Company acquired hereafter during the term of this Agreement, including but not
limited to shares acquired by the Family Shareholders pursuant to the exercise
of options (whether now held or granted after the execution of this Agreement)
to acquire the common stock of the Company, being referred to herein
collectively as the “Shares”);
 
WHEREAS, as a condition to CCI’s and Investor Newco’s willingness to enter into
the Merger Agreement, CCI’s and Investor Newco have required that Family Newco
and each of the Family Shareholders execute and deliver this Agreement; and
 
WHEREAS, in order to induce CCI and Investor Newco to enter into the Merger
Agreement, Family Newco and the Family Shareholders are willing to enter into
this Agreement.


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereby agree, severally and not jointly, as follows:
 
Section 1.   Voting of Shares.
 
(a)           Family Newco and each of the Family Shareholders hereby covenant
and agree that, during the term of this Agreement, at any meeting of the
shareholders of the Company, however called, including any adjournment or
postponement thereof, or in connection with any written consent of Family Newco
or the Family Shareholders, Family Newco and each of the Family Shareholders
shall, in each case to the fullest extent that they are entitled to vote thereon
or consent thereto:


 
 
 

--------------------------------------------------------------------------------

 






(i)           appear at each such meeting or otherwise cause all of the Shares
to be counted as present thereat for purposes of calculating a quorum; and


(ii)            vote (or cause to be voted), in person or by proxy, or deliver
(or cause to be delivered) a written consent covering, all of the Shares in
favor of the adoption of the Merger Agreement and the approval of the Merger;
and


(iii)            vote (or cause to be voted), in person or by proxy, or deliver
(or cause to be delivered) a written consent covering, all of the Shares against
any Takeover Proposal, action, agreement or transaction that is intended, or
could reasonably be expected, to impede, interfere with, delay, postpone,
discourage or adversely affect the Merger or the other transactions contemplated
by the Merger Agreement or this Agreement or the performance by Family Newco or
any of the Family Shareholders of their respective obligations under the Merger
Agreement or this Agreement, including: (A) any extraordinary corporate
transaction, such as a merger, consolidation or other business combination
involving the Company or its Subsidiaries (other than the Merger); (B) a sale,
lease or transfer of a material amount of assets of the Company or any of its
Subsidiaries or a reorganization, recapitalization or liquidation of the Company
or any of its Subsidiaries; (C) an election of new members to the board of
directors of the Company; (D) any material change in the present capitalization
or dividend policy of the Company or any amendment or other change to the
Company’s certificate of incorporation or bylaws; or (E) any other material
change in the Company’s corporate structure or business.


(b)           Family Newco and each of the Family Shareholders hereby
irrevocably grant to and appoint CCI and any individual designated in writing by
CCI, and each of them individually, as proxy and attorney-in-fact (with full
power of substitution), for and in each of their name, place and stead, to vote
or act by written consent with respect to all of the Shares with respect to any
of the matters specified in, and in accordance and consistent with, this
Agreement. Family Newco and each of the Family Shareholders understand and
acknowledge that CCI and Investor Newco are entering into the Merger Agreement
in reliance upon the execution and delivery of this Agreement by Family Newco
and each of the Family Shareholders. Family Newco and each of the Family
Shareholders hereby affirm that the irrevocable proxy set forth in this Section
1(b) is given in connection with the execution of the Merger Agreement, and that
such irrevocable proxy is given to secure the performance of the duties of
Family Newco and each Family Shareholder under this Agreement.  Except as
otherwise provided for herein, Family Newco and each of the Family Shareholders
hereby affirm that this proxy is coupled with an interest and is irrevocable,
and Family Newco and each Family Shareholder will take such further action or
execute such other instruments as may be necessary to effectuate the intent of
this proxy and hereby revoke any proxy previously granted by Family Newco or any
Family Shareholder with respect to the Shares. Notwithstanding any other
provisions of this Agreement, the irrevocable proxy granted hereunder shall
automatically terminate upon the termination of this Agreement.
 
(c)           Except as set forth in Section 1(a), Family Newco and the Family
Shareholders shall not be restricted from voting in favor of, against or
abstaining with respect to any matter presented to the shareholders of the
Company.  In addition, nothing in this Agreement shall give CCI or Investor
Newco or any of their designees the right to vote any Shares in connection with
the election of directors.
 
 
2


 
 
 

--------------------------------------------------------------------------------

 


Section 2.   No Inconsistent Agreements.  Family Newco and each of the Family
Shareholders hereby covenant and agree that, except for this Agreement, he, she
or it (a) has not entered into, and shall not enter into at any time while this
Agreement remains in effect, any voting agreement or voting trust with respect
to the Shares and (b) has not granted, and shall not grant at any time while
this Agreement remains in effect, a proxy, consent or power of attorney with
respect to the Shares.


Section 3.   Transfer of Shares.  Family Newco and each of the Family
Shareholders hereby covenant and agree that while this Agreement is in effect
he, she or it will not (a) sell, assign, transfer, pledge, encumber or otherwise
dispose of any of the Shares, (b) deposit any of the Shares into a voting trust
or enter into a voting agreement or arrangement with respect to the Shares or
grant any proxy or power of attorney with respect thereto that is inconsistent
with this Agreement or (c) enter into any contract, option or other arrangement
or undertaking with respect to the direct or indirect sale, assignment, transfer
or other disposition of any Shares; provided that the foregoing shall not
prevent (i) the transfer of Shares upon the death of a Family Shareholder
pursuant to the terms of any trust or will of the Family Shareholder or by the
laws of intestate succession, but only if, and any such transfer shall be void
ab initio unless, the transferee executes and delivers to CCI and Investor Newco
an agreement to be bound by the terms of this Agreement to the same extent as
the Family Shareholder or (ii) the conversion of the Shares into the right to
receive Merger Consideration pursuant to the Merger in accordance with the terms
of the Merger Agreement.


Section 4.   Representations and Warranties.  Family Newco and each of the
Family Shareholders, on his, her or its own behalf, hereby severally represents
and warrants to CCI and Investor Newco with respect to his, her or its ownership
of the Shares as follows:
 
(a)           Ownership of Shares.  Family Newco and each of the Family
Shareholders beneficially own all of the Shares as set forth on Schedule I
hereto and have good and marketable title to such Shares, free and clear of any
claims, liens, encumbrances and security interests.  Family Newco and the Family
Shareholders do not own any shares of Company Common Stock or Company Preferred
Stock, or a right to acquire Company Common Stock or Company Preferred Stock,
other than the Shares set forth on Schedule I hereto.  Family Newco and the
Family Shareholders have sole voting power, without restrictions (other than
those created by this Agreement), with respect to all of the Shares owned by
such shareholder as set forth on Schedule I hereto.


(b)           Power, Binding Agreement. Family Newco and each of the Family
Shareholders have the legal capacity and all requisite power and authority to
enter into and perform all of his, her or its obligations under this
Agreement.  This Agreement has been duly and validly executed and delivered by
Family Newco and each of the Family Shareholders and constitutes a valid and
binding obligation, enforceable against each of them in accordance with its
terms.
 
 
3


 
 
 

--------------------------------------------------------------------------------

 




(c)           No Conflicts.  The execution and delivery of this Agreement does
not, and the consummation of the transactions contemplated hereby will not,
conflict with or result in any violation of, or default (with or without notice
or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or to loss of a material benefit
under, any provision of any loan or credit agreement, note, bond, mortgage,
indenture, lease or other agreement, instrument, permit, concession, franchise,
license, judgment, order, decree, statute, law, ordinance, rule or regulation
applicable to Family Newco, the Family Shareholders, the Shares or any of Family
Newco’s or the Family Shareholders’ properties or assets.  Except as expressly
contemplated in the Merger Agreement or this Agreement, neither Family Newco nor
any of the Family Shareholders are a party to, and the Shares are not subject to
or bound in any manner by, any contract or agreement relating to the Shares,
including without limitation, any voting agreement, option agreement, purchase
agreement, shareholders’ agreement, partnership agreement or voting trust.
Except as set forth in Section 3.01(d)(iii) of the Merger Agreement, no consent,
approval, order or authorization of, or registration, declaration or filing
with, any court, administrative agency or commission or other governmental
authority or instrumentality, domestic, foreign or supranational, is required by
or with respect to Family Newco and the Family Shareholders in connection with
the execution and delivery of this Agreement or the consummation of the
transactions contemplated hereby.
 
Section 5.   Waiver of Appraisal Rights.  Family Newco and each of the Family
Shareholders hereby waive any rights of appraisal or rights to dissent from the
Merger that he, she or it may have under applicable law or otherwise.


Section 6.   Termination.  This Agreement shall terminate upon the first to
occur of:
 
(a)           the Effective Time;


(b)           delivery of written notice of termination of this Agreement by CCI
and Investor Newco to Family Newco and the Family Shareholders; or


(c)           the date of termination of the Merger Agreement.
 
Section 7.   Fiduciary Duties.  Notwithstanding anything herein to the contrary,
Family Newco and each of the Family Shareholders is signing this Agreement
solely in his, her or its capacity as an owner of their respective Shares, and
nothing herein shall prohibit, prevent or preclude Family Newco or the Family
Shareholders from taking or not taking any action in their capacity as an
officer or director of the Company to the extent permitted by the Merger
Agreement.
 
Section 8.   Consent and Waiver.  Family Newco and each of the Family
Shareholders hereby give any consent or waiver that is reasonably required for
the consummation of the Merger under the terms of any agreement to which he, she
or it is a party or pursuant to any rights he, she or it may have in their
capacity as a shareholder of the Company.
 
Section 9.   Miscellaneous.
 
(a)           Entire Agreement; Amendment.  This Agreement constitutes the
entire agreement between the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and understandings, both written and
oral, between the parties with respect to the subject matter of this Agreement.
This Agreement may not be amended, modified or rescinded except by an instrument
in writing signed by each of the parties hereto.
 
 
 
 
4

 
 
 

--------------------------------------------------------------------------------

 




 


(b)           Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible to the fullest extent
permitted by applicable law in a mutually acceptable manner in order that the
terms of this Agreement remain as originally contemplated to the fullest extent
possible.


(c)           Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, REGARDLESS OF THE LAWS
THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS
THEREOF.
 
(d)           Counterparts.  This Agreement may be executed in one or more
counterparts (including by facsimile), all of which shall be considered one and
the same agreement and shall become effective when one or more counterparts have
been signed by each of the parties and delivered to the other parties.


(e)           Notices.  All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed given and
effective on the earliest of (i) the date of transmission, if such notice or
communication is delivered via facsimile (with confirmation) at the facsimile
telephone number specified in this Section 9(e) prior to 5:00 p.m. (New York
time) on a business day, (ii) the business day after the date of transmission,
if such notice or communication is delivered via facsimile (with confirmation)
at the facsimile telephone number specified in this Section 9(e) later than 5:00
p.m. (New York time) on any date and earlier than 11:59 p.m. (New York time) on
such date, (iii) when received, if sent by nationally recognized overnight
courier service (providing proof of delivery) or (iv) upon actual receipt by the
party to whom such notice is required to be given.  The addresses for such
notices and communication shall be as follows:
 
if to the Family Shareholder or Family Newco, to:
 
c/o Bernard Chaus, Inc.
530 Seventh Avenue
New York, NY 10018


Attention:  Josephine Chaus
 
 
5


 
 
 

--------------------------------------------------------------------------------

 




with a copy to:


 
Dechert LLP
1095 Avenue of the Americas
New York, NY 10036


Facsimile:  (215) 994-4000
Attention:  Martin Nussbaum, Esq.
    Geraldine A. Sinatra, Esq.


 
if to CCI or Investor Newco, to:
 
Camuto Consulting Inc.
411 West Putnam Avenue
Greenwich, CT 06830


Facsimile:  (866) 257-8234
Attention:  Jeffrey Howald, CFO




with a copy to (which shall not constitute notice):


 
Robinson & Cole LLP
1055 Washington Boulevard
Stamford, CT 06901


Facsimile:  (203) 462-7599
Attention:  Eric J. Dale, Esq.
 
 
if to the Company, to:
 
c/o Bernard Chaus, Inc.
530 Seventh Avenue
New York, NY 10018


Attention:  Josephine Chaus


 
with a copy to:


 
Dechert LLP
1095 Avenue of the Americas
New York, NY 10036


Facsimile:  (215) 994-4000
Attention:  Martin Nussbaum, Esq.
    Geraldine A. Sinatra, Esq.
 
 
6


 
 
 

--------------------------------------------------------------------------------

 




 
and
 


 
Pryor Cashman LLP
7 Times Square
New York, NY 10036


Facsimile: (212) 798-6312
Attention: Richard S. Frazer, Esq.
 
(f)   No Third Party Beneficiaries.  This Agreement is not intended, and shall
not be
deemed, to confer any rights or remedies upon any person other than the parties
hereto and their respective successors and permitted assigns, to create any
agreement of employment with any person or to otherwise create any third-party
beneficiary hereto.
 
(g)           Assignment.  Neither this Agreement nor any of the rights,
interests or obligations under this Agreement may be assigned or delegated, in
whole or in part, by operation of law or otherwise by any of the parties hereto
without the prior written consent of the other parties, and any such assignment
without such prior written consent shall be void ab initio, except that CCI or
Investor Newco may assign this Agreement to any direct or indirect wholly owned
subsidiary or Affiliate without the consent of the Company, Family Newco or the
Family Shareholders. Subject to the preceding sentence, this Agreement shall be
binding upon, inure to the benefit of, and be enforceable by, the parties hereto
and their respective successors and permitted assigns.
 
(h)           Interpretation.  When reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement, unless
otherwise indicated. The headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any
party.  Whenever the context may require, any pronouns used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns and pronouns shall include the plural, and vice versa.
Any reference to any federal, state, local or foreign statute or law shall be
deemed also to refer to all rules and regulations promulgated thereunder, unless
the context requires otherwise. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” No summary of this Agreement prepared by the
parties shall affect in any way the meaning or interpretation of this Agreement.
 
(i)           Specific Enforcement; Consent to Jurisdiction.  Notwithstanding
anything in this Agreement to the contrary, the parties agree that irreparable
damage would occur and that the parties would not have any adequate remedy at
law in the event that any of the provisions of this Agreement were not performed
in accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any Federal court located in the
Southern District of New York or in any state
 
 
7
 


 
 
 

--------------------------------------------------------------------------------

 


court in New York County, this being in addition to any other remedy to which
they are entitled at Law or in equity.  In addition, each of the parties hereto
(a) consents to submit itself to the personal jurisdiction of any Federal court
located in the Southern District of New York or of any state court in New York
County in the event any dispute arises out of this Agreement or the transactions
contemplated by this Agreement, (b) agrees that it will not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court and (c) agrees that it will not bring any action relating to this
Agreement or the transactions contemplated by this Agreement in any court other
than a Federal court located in the Southern District of New York or a state
court in New York County. 
 
(j)           WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THE
ACTIONS OF THE PARTIES HERETO IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE
AND ENFORCEMENT OF THIS AGREEMENT.


(k)           Non-Survival of Representations, Warranties and Covenants.  The
representations, warranties, covenants and agreements of Family Newco and the
Family Shareholders contained herein shall not survive the termination of this
Agreement, except for Section 4 of this Agreement which shall survive the
Effective Time for a period of three (3) years.


(l)           No Control.  Nothing contained in this Agreement shall give CCI or
Investor Newco the right to control or direct the Company or the Company’s
operations.


(m)           Further Assurances.  From time to time, at the request and expense
of CCI’s or Investor Newco’s, and without further consideration, Family Newco
and each of the Family Shareholders shall execute and deliver such additional
documents and take all such further action as maybe necessary or desirable to
effect the actions and consummate the transactions contemplated by this
Agreement.


(n)           Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect.  Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible to the fullest extent
permitted by applicable law in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.
 


[Signature page follows]
 
 
8



 
 
 

--------------------------------------------------------------------------------

 


[Signature page to Voting Agreement]
 
 
IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
signed individually or by its respective duly authorized officer as of the date
first written above.
 
 
 

  JOSEPHINE CHAUS,           /s/ Josephine Chaus                 ARIEL CHAUS,  
        /s/ Ariel Chaus                 AARON CHAUS,           by /s/ Josephine
Chaus     Name: Josephine Chaus     Title:   Custodian                 AARON
CHAUS 2003 TRUST,            by /s/ Ilya Chaus Hyatt    
Name:Ilya Chaus Hyatt
Title:  Trustee
                      ARIEL CHAUS 2003 TRUST,           by /s/ Ilya Chaus Hyatt
   
Name: Ilya Chaus Hyatt
Title:   Trustee
 

 
 


 
 

--------------------------------------------------------------------------------

 






 

  BC FAMILY MERGER CORP,           by /s/ Josephine Chaus    
Name: Josephine Chaus
Title:   Chief Executive Officer
                CAMUTO CONSULTING, INC.,           by /s/ Vincent Camuto    
Name: Vincent Camuto
Title:   Chairman and CEO
          CAMUTO MERGER SUB, INC.,           by /s/ Vincent Camuto    
Name: Vincent Camuto
Title:    Chairman and CEO
                BERNARD CHAUS, INC.,           by /s/ Josephine Chaus    
Name: Josephine Chaus
Title:   Chief Executive Officer
 

 














 
 
 
 

--------------------------------------------------------------------------------

 


Schedule I


Family Shareholder Name
Number of Shares
Underlying Options
 
Number of Shares
of Common Stock
Total
Josephine Chaus
0
16,775,489
16,775,489
Aaron Chaus
0
683
683
Ariel Chaus
0
683
683
Aaron Chaus 1986 Trust
0
30,568
30,568
Ariel Chaus 1986 Trust
0
30,568
30,568
Aaron Chaus 2003 Trust
0
1,000,000
1,000,000
Ariel Chaus 2003 Trust
0
1,000,000
1,000,000







 

